Rushaid v Pictet & Cie (2015 NY Slip Op 03413)





Rushaid v Pictet & Cie


2015 NY Slip Op 03413


Decided on April 23, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2015

Sweeny, J.P., Andrias, Manzanet-Daniels, Clark, JJ.


14921 652375/11

[*1] Rasheed Al Rushaid, et al., Plaintiffs-Appellants,
vPictet & Cie, et al., Defendants-Respondents.


Kramer Levin Naftalis & Frankel LLP, New York (Gary P. Naftalis of counsel), for appellants.
Debevoise & Plimpton LLP, New York (Maeve L. O'Connor of counsel), for respondents.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered August 27, 2014, which granted defendants' motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
Plaintiffs allege that defendants, a private Swiss bank and its officers and general partners, provided assistance to plaintiffs' former employees by creating a corporate entity and bank accounts to accept money that the former employees were taking as kickbacks and bribes in breach of their fiduciary duties to plaintiffs. Defendants effected the wire transfers that moved the alleged kickbacks and bribes into the accounts they had established. The bank does not maintain an office or branch in New York. Relying on Licci v Lebanese Canadian Bank, SAL (20 NY3d 327 [2012]), plaintiffs argue that New York courts may exercise jurisdiction over defendants pursuant to CPLR 302(a)(1), based on defendants' use of correspondent accounts in New York to effectuate the wire transfers.
Unlike the Lebanese Canadian Bank (LCB), however, which was alleged to have "deliberately used a New York account again and again to effect its support" of a foundation through which money was funneled to a terrorist organization (id. at 340), defendants are alleged to have been "directed" by plaintiffs' former employees "to wire the bribe/kickback money to Citibank NA, New York, in favour of  Pictet & Co. Bankers Geneva,' for the credit of" an account they controlled. Thus, unlike LCB, defendants merely carried out their clients' instructions and have not been shown to have "purposefully availed [themselves] of the privilege of conducting activities in New York" (id. at 336).
Nor have plaintiffs shown that facts essential to establishing jurisdiction may exist but [*2]cannot yet be stated; thus, dismissal without jurisdictional discovery is appropriate (see Copp v Ramirez>/I, 31-32 [1st Dept 2009], lv denied 12 NY3d 711 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2015
CLERK